DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 01 December 2021 and 20 December 2021 has been entered.

Application Status
The Amendments and Remarks filed 01 December 2021 in response to the Office Action of 02 August 2021 are acknowledged and have been entered. Claims 66 is newly presented. Claims 1-3, 5-6, 8, 10, 15-18, 23-28, 30, and 63-66 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by Applicants’ amendments and/or arguments.

Sequence Compliance
MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence listing. The sequence listing required pursuant to 37 CFR 1.821(c) may be submitted as an ASCII text file via EFS-Web, on compact disc, as a PDF submitted via EFS-Web, or on paper.” MPEP 2422.03 further states “Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.” 
In the instant case, sequence listing incorporation by reference paragraph in the specification lists that the ASCII text file is 42,704 KB; however the sequence listing has the size of the file as 42,720 bytes.  Correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 5-6, 8, 10, 15-18, 23-28, 30, 63-64, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The claims are directed to a method for detecting the presence of bladder cancer in a subject by determining the expression levels of a set of bladder cancer markers wherein the set of bladder cancer markers consists of four markers and wherein at least two of the markers are CRH and IGF2 and at least one of the other marker is selected from KRT20 or ANAX10.  This sets forth that one of the four markers is a marker other than CRH, IGF2, KRT20, or ANAX10; however it fails to set forth what the other bladder cancer markers could be.  The term “bladder 
The specification teaches that bladder cancer markers are useful in the detection of bladder cancer and teaches the markers corticotrophin releasing hormone (CRH), insulin-like growth factor 2 (IGF2), keratin 20 (KRT20) and annexin 10 (ANXA10) [0011 and 0012].  However, the specification does not describe a common structure among all bladder cancer markers, providing a correlation between function and structure, or disclose a sufficient description of each bladder cancer marker claimed (to include the other marker not named in claim 1). While there is teachings of CRH, IFG2, KRT20, and ANAX10, there is no guidance to extrapolate from those bladder cancer markers to ANY other bladder cancer markers.
The state of the art regarding urinary bladder cancer markers at the time of the invention is illustrated by Vrooman (Vrooman et al. 2008. European Urology 53: 909–916) who highlight the most important urinary biomarkers studied [Table 1] and who identifies that the current generation of urinary markers are promising but larger clinical trials are needed [abstract].  Parker (Parker et al. The Scientific World JOURNAL (2011) 11, 1103–1112) reviews the currently available urinary bladder markers as well as new and investigational urinary markers that have shown promise for future clinical use [abstract, entire document]. Furthermore Chen (Chen et al. Journal of Proteomics 85 (2013) 28-43) identifies two novel urine bladder cancer markers [abstract].  These disclosures support the conclusion that there was a high degree of variation among members of bladder cancer markers such that the 
Accordingly, in view of the limited amount of guidance provided by the specification and the art and the unpredictability of the art, one of ordinary skill in the art would conclude that Applicant was not in possession of the a method detecting four bladder cancer markers where only three are specified in light of the specification. 

Response to Arguments
Applicants argue that the specification teaches a set of bladder cancer markers of CRH, IGF2, KRT20, and ANXA10 and that they were in possession of the claimed method.  Applicant’s arguments have been considered and found unpersuasive.  Applicants are in possession of a method that detects CRH, IGF2, KRT20, and ANXA10; however applicants are not in possession of a method that detects another marker outside of these 4 which the current claim set reads on.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6, 8, 23, 28, 30, and 63-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio (EP2138848A1) in view of Mengual (Mengual et al. 2010 Clin. Cancer Res; 16(9), 2624-2633).  
Regarding claims 1, 6 and 64-66, Asensio teaches an in vitro noninvasive bladder cancer diagnosis and/or prognosis method based on the detection and quantification in bladder fluids of the gene expression of certain genes and/or combinations thereof acting as genetic markers of said disease [abstract].  Asensio teaches that the bladder fluid sample obtained from the subject can be a urine or bladder washing sample [0023].  Asensio teaches that the detection and quantification of the gene expression of the genes can be carried out by quantitative real-time PCR (qRT-PCR) or conventional PCR which quantifies the specific RNA of the genes as cDNA is synthesized from RNA, i.e. detecting an amplicon produced by the PCR [0031, 0033 i.e., primer set for detecting each gene, plus the subsequent detection of an amplicon produced by the PCR, a requirement for qRT-PCR [0031, 0134].  Asensio also teaches a method of diagnosis of bladder cancer by detecting and quantifying a group of genes that include ANAX10, CRH, IGF2, and KRT20; therefore further identifying each as diagnostic bladder cancer markers [claim 1; Table 1].  Asensio teaches the detection and quantification of the expression pattern of “4 differentially expressed genes (KRT20, GSN, IGF2 and CCL2) in tumor bladder washing samples (i.e., urine)….in relation to the controls” [0016; Fig. 3]. This is a teaching of detecting a closed set of 4 markers wherein at least two are IGF2 and KRT20 and detecting an amplicon of the genes produced by PCR [0016; Fig. 3].  Asensio also teaches a diagnosis method based on the detection and quantification of C14ort78, KLF9, POSTN, PPP1 R14D each alone [0062-0065] or in combination [0061, 0080], which is another teaching that diagnosis can be based on only 4 genes. Asensio teaches that the presence of genetic markers (either at the DNA, RNA or protein level) which can indicate the presence of carcinomas in the analyzed sample [0009].  
Regarding claim 2 and 3 Asensio teaches that the GUSB gene was used as an endogenous control [0111].
Regarding claim 8, Asensio teaches wherein the relative expression measurement of each gene or delta Ct (Ct of the target gene - Ct of the endogenous control, GUSB in this case) is calculated [0139].
Regarding claim 23, Asensio teaches the formation of the bladder amplicons [0031, 0033 0111].  Asensio additionally teaches a bladder cancer diagnosis and/or prognosis kit comprising a set of comprises probes suitable for the detection and quantification of at least one gene selected from ANXA10, CTSE, CRH, IGF2, KRT20, MAGEA3, SLC1A6 and TERT [0093]. 
Regarding claim 28, Asensio teaches the use of fluorescent (dye) probes for the quantification and gene expression probes [0134].  One of ordinary skill recognizes that each probe must have its own unique dye to be distinguishable from other probes in order to detect the each gene separately from a heterogeneous population of RNAs.
Regarding claim 30, Asensio teaches the formation of the bladder amplicons [0031, 0033, 0111]. Asensio teaches the use of fluorescent (dye) for the quantification and gene expression probes [0134], which is interpreted as the endogenous control, too, must form an amplicon that is detectable by a probe which has its own fluorescent dye distinguishable from all the others in order to compare the level of each bladder cancer marker to the control marker.
Regarding claim 63, Asensio teaches detection of an elevated expression level of at least two bladder cancer markers [Fig. 3] which can indicate the presence of carcinomas in the analyzed sample [0009].
Asensio do not teach where in at least three markers of the set of bladder cancer marker are selected from, or all 4 consists of, a corticotrophin releasing hormone (CRH), insulin-like growth factor 2 (IGF2), keratin 20 (KRT20), and annexin 10 (ANXA10).  
Mengual teaches the identification of genes that are differentially expressed in bladder urothelial cell carcinoma (UCC) in urine samples [abstract].  Mengual teaches wherein CRH, IGF2, KRT20 and ANXA10 were each individually differentially expressed with statistical significance in bladder UCC in urine samples [pg. 2628, col.2, paragraph 3; Fig.2].
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the method Asensio to use a closed set of four bladder cancer markers which includes CRH, IGF2, and either KRT20 and ANAXA10, or all 4 markers in a method for detecting the presence of bladder cancer as each marker have been identified as bladder cancer .  

Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio and Mengual as applied to claims 1-3, 6, 8, 23, 28, 30, and 63-66 and further in view of Stevenson (Stevenson et al. 2008 Journal of Virological Methods 150:73-76).
The teachings of Asensio and Mengual are discussed above as applied to claims 1-3, 6, 8, 23, 28, 30, and 63-66 and similarly apply to claims 5 and 10.
They do not teach a RNA exogenous control or wherein the detecting comprises a RT-PCR reaction that takes less than 2 hours from an initial denaturation step through a final extension step.  
Regarding claim 5, Stevenson teaches the design of an exogenous internal control for RT-PCR, Armored RNA (aRNA) [abstract]. Stevenson teaches the use of both endogenous and exogenous RNA controls for RT-PCR; and that while simple to achieve using an exogenous internal control, strictly regulating copy number is more difficult with an endogenous RNA since 
Regarding claim 10, Stevenson teaches the following RT protocol: 30min at 50°C, 15min at 95°C, followed by 50 cycles of PCR (15s at 94°C, 60s at 58°C) [pg. 74, col.1, paragraph 3]; i.e., less than 2 hours from an initial denaturation step though a final extension step.  
It also would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method taught and suggested by Asensio and Mengual with the Armored RNA exogenous control of Stevenson.  This modification would have mounted as a simple substitution of one control for another.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage in order to strictly regulate the copy number.  Additionally, it would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method taught and suggested by Asensio and Mengual with the RT-PCR protocol of Stevenson.  This modification would have mounted as a simple substitution of one RT-PCR protocol for another.  

Claims 15 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio, Mengual, and Stevenson as applied to claims 1-3, 5-6, 8, 10, 23, 28, 30, and 63-66 and further in view of Kalendar (Kalendar et al. 2009. Genes, Genomes and Genomics 3 (Special Issue 1), 1-14) and NM000756.2 (NCBI Reference Sequence: NM_000756.2, 2011, Homo sapiens corticotropin releasing hormone (CRH), mRNA).
The teachings of Asensio, Mengual, and Stevenson are discussed above as applied to claims 1-3, 5-6, 8, 10, 23, 28, 30, and 63-66 and similarly apply to claims 15 and 24.
They do not teach wherein the set of bladder cancer markers comprises CRH and wherein the first and second primer for detecting CRH comprise a first primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 19 or SEQ ID NO: 35, a second primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 20 or SEQ ID NO: 36 wherein each primer is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long; and wherein the probe for detecting CRH comprises at least 12 contiguous nucleotides of SEQ ID NO: 21 or SEQ ID NO: 37, wherein the probe is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long.
Kalendar teaches that usually PCR primers are 18-35 bases in length (PCR primer or probe length can vary from 15 to 500 bases) and should be designed such that they have complete sequence similarity to the desired target fragment to be amplified [pg. 2, col. 2, paragraph 3].  Kalendar teaches a bioinformatics software, the FastPCR for the optimal design of primers and probes [entire document].
NM000756.2 teaches the primer pair sequences of SEQ ID NO: 19 and 20, SEQ ID NO: 35 and 36, and the probe sequences SEQ ID NO: 21 and 37.  All alignments are shown below.
SEQ ID NO 19:

    PNG
    media_image1.png
    264
    845
    media_image1.png
    Greyscale

SEQ ID NO: 20

    PNG
    media_image2.png
    250
    813
    media_image2.png
    Greyscale

SEQ ID NO: 21

    PNG
    media_image3.png
    228
    755
    media_image3.png
    Greyscale

SEQ ID NO: 35

    PNG
    media_image4.png
    259
    845
    media_image4.png
    Greyscale

SEQ ID NO: 36:

    PNG
    media_image5.png
    262
    826
    media_image5.png
    Greyscale

SEQ ID NO: 37

    PNG
    media_image6.png
    248
    818
    media_image6.png
    Greyscale

It would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method of Asensio wherein the set of bladder cancer markers comprise corticotrophin releasing hormone (CRH). This modification would amount to a simple substitution of one known bladder cancer marker for another given that Mengual teaches that CRH is individually differentially expressed with statistical significance in bladder UCC in urine samples as discussed above. It would have been obvious to one ordinary skilled in the art at the time the invention was made to further modify the method taught and suggested by Asensio, Mengual and Stevenson with first and second primer comprising the combination of at least 12 contiguous nucleotides of SEQ ID NOs: 19 and the complement SEQ ID NO: 20 or combination of at least 12 contiguous nucleotides of SEQ ID NOs: 35 and the complement SEQ ID NO: 36 to detect CRH as the SEQ ID NOs are known sequences with at least 12 contiguous nucleotides in the CRH gene.  One of ordinary skill would have been motivated to make this modification for .  

Claims 16 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio, Stevenson, Mengual, and Kalendar as applied to claim 1-3, 5-6, 8, 10, 15, 23-24, 28, 30, and 63-66, and further in view of NM001127598.1 (NCBI Reference Sequence: NM_001127598.1. 2011. Homo sapiens insulin-like growth factor 2 (somatomedin A) (IGF2), transcript variant 3, mRNA).
The teachings of Asensio, Stevenson, Mengual, and Kalendar are discussed above as applied to claims 1-3, 5-6, 8, 10, 15, 23-24, 28, 30, and 63-66 and similarly apply to claims 16 and 25.
They do not teach a first primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 16 or SEQ ID NO: 32, and a second primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 17 or SEQ ID NO: 33, wherein each primer is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long; and wherein the probe for detecting IGF2 comprises at least 12 contiguous nucleotides of SEQ ID NO: 34 or at least 12 SEQ ID NO: 18, wherein the probe is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long.
NM001127598.1 teaches the primer pair sequences of SEQ ID NO: 16 and 17, SEQ ID NO: 32 and 33, and the probe sequences SEQ ID NO: 34 and 18.  All alignments are shown below.

SEQ ID NO: 16

    PNG
    media_image7.png
    253
    857
    media_image7.png
    Greyscale

SEQ ID NO: 17

    PNG
    media_image8.png
    257
    854
    media_image8.png
    Greyscale

SEQ ID NO: 18

    PNG
    media_image9.png
    257
    864
    media_image9.png
    Greyscale

SEQ ID NO: 32

    PNG
    media_image10.png
    266
    859
    media_image10.png
    Greyscale

SEQ ID NO: 33

    PNG
    media_image11.png
    269
    863
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    265
    896
    media_image12.png
    Greyscale


It would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method taught and suggested by Asensio, Mengual and Stevenson with first and second primer comprising the combination of at least 12 contiguous nucleotides of SEQ ID NOs: 16 and the complement SEQ ID NO: 17 or the combination of at least 12 contiguous nucleotides of SEQ ID NOs: 32 and the complement SEQ ID NO: 33 to detect IGF2 as the SEQ ID NOs are known sequences with at least 12 contiguous nucleotides in the IGF2 gene.  One of ordinary skill would have been motivated to make this modification for the advantage of amplification of the IGF2 gene and it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results.  It also would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method taught and suggested by Asensio, Mengual, Stevenson and Kalendar with at least 12 contiguous nucleotides of SEQ ID NOs: 34 or 18 as the probe for detecting IGF2 as the SEQ ID NOs are known sequences with at least 12 contiguous nucleotides in the IGF2 gene.  One of ordinary skill would have been motivated to make this modification for the advantage of detecting the IGF2 amplicon after RT-PCR and it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results.  In both modifications the art was replete with guidance for designing .  

Claims 17 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio, Stevenson, Mengual, and Kalendar as applied to claims 1-3, 5-6, 8, 10, 15, 23-24, 28, 30, and 63-66, and further in view of GenBank BC031559.1 (GenBank: BC031559.1. 2006. Homo sapiens keratin 20, mRNA (cDNA clone MGC:35423 IMAGE:5189289), complete cds).
The teachings of Asensio, Stevenson, Mengual, and Kalendar are discussed above as applied to claims 1-3, 5-6, 8, 10, 15, 23-24, 28, 30, and 63-66 and similarly apply to claims 17 and 26.
They do not teach a first primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 13 or SEQ ID NO: 29,  a second primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 14 or SEQ ID NO: 30, wherein each primer is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long; and wherein the probe for detecting KRT20 
GenBank BC031559.1 teaches the primer pair sequences of SEQ ID NO: 13 and 14, SEQ ID NO: 29 and 30, and the probe sequences SEQ ID NO: 15 and 31. All alignments are shown below.

SEQ ID NO: 13

    PNG
    media_image13.png
    256
    927
    media_image13.png
    Greyscale

SEQ ID NO: 14

    PNG
    media_image14.png
    298
    944
    media_image14.png
    Greyscale

SEQ ID NO: 15

    PNG
    media_image15.png
    252
    961
    media_image15.png
    Greyscale



SEQ ID NO: 29

    PNG
    media_image16.png
    253
    978
    media_image16.png
    Greyscale

SEQ ID NO: 30

    PNG
    media_image17.png
    254
    922
    media_image17.png
    Greyscale

SEQ ID NO: 31 

    PNG
    media_image18.png
    261
    924
    media_image18.png
    Greyscale

It would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method taught and suggested by Asensio, Mengual, Stevenson and Kalendar with first and second primer comprising the combination of at least 12 contiguous nucleotides of SEQ ID NOs: 13 and the complement SEQ ID NO: 14 or the combination of at  at the time the invention was made to modify the method taught and suggested by Asensio, Mengual, Stevenson and Kalendar with at least 12 contiguous nucleotides of SEQ ID NOs: 15 or 31 as the probe for detecting KRT20 as the SEQ ID NOs are known sequences with at least 12 contiguous nucleotides in the KRT20 gene.  One of ordinary skill would have been motivated to make this modification for the advantage of detecting the KRT20 amplicon after RT-PCR and it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results.  In both modifications the art was replete with guidance for designing oligonucleotide primers and probes for PCR amplification as discussed by Kalendar.  One of ordinary skill in the art would have considered the nucleotides according to the SEQ ID NOs discussed above and/or their complement SEQ ID NOs to have been suitable for use as PCR primers and probes based on the design criteria taught by Kalendar.  There are a finite number of possible primers to amplify targeted genes based on the known gene sequences. The state of the art of PCR primer design was highly predictable and computer software, as taught by Kalendar, make the design of such primers routine. Accordingly, it would have merely amounted to no more than routine experimentation to design and test such primes and probes based on the teachings of Kalendar based on the known CRH genetic sequence described by GenBank BC031559.1.  

Claims 18 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio, Stevenson, Mengual, and Kalendar as applied to claims 1-3, 5-6, 8, 10, 15, 23-24, 28, 30, and 63-66 and further in view of GenBank BC007320.2 (GenBank: BC007320.2. 2006. Homo sapiens annexin A10, mRNA (cDNA clone MGC:1303 IMAGE:2988009), complete cds). 
The teachings of Asensio, Stevenson, Mengual, and Kalendar are discussed above as applied to claims 1-3, 5-6, 8, 10, 15, 23-24, 28, 30, and 63-66 and similarly apply to claims 18 and 27.
They do not teach wherein the set of bladder cancer markers comprises ANXA10, and a first primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 26 or SEQ ID NO: 38 or SEQ ID NO: 48, a second primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 27 or SEQ ID NO: 39, wherein each primer is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long; and wherein the probe for detecting ANXA10 comprises at least 12 contiguous nucleotides of SEQ ID NO: 28 or SEQ ID NO: 40, wherein the probe is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long.
GenBank BC007320.2 teaches the primer pair sequences of SEQ ID NO: 26 and 27, SEQ ID NO: 38 and 39 and SEQ ID NO: 49 and 39, and the probe sequences SEQ ID NO: 28 and 40. All alignments are shown below.

SEQ ID NO 26

    PNG
    media_image19.png
    253
    947
    media_image19.png
    Greyscale


SEQ ID NO: 27

    PNG
    media_image20.png
    249
    975
    media_image20.png
    Greyscale

SEQ ID NO: 28

    PNG
    media_image21.png
    253
    944
    media_image21.png
    Greyscale

SEQ ID NO: 38

    PNG
    media_image22.png
    243
    977
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    259
    978
    media_image23.png
    Greyscale


SEQ ID NO: 39

    PNG
    media_image24.png
    260
    939
    media_image24.png
    Greyscale

SEQ ID NO: 40

    PNG
    media_image25.png
    254
    931
    media_image25.png
    Greyscale


It would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method taught and suggested by Asensio, Mengual, Stevenson and Kalendar wherein the set of bladder cancer markers comprise ANAX10. This modification would amount to a simple substitution of one known bladder cancer marker for another given that .  

Response to Arguments
Applicant argues Asensio, alone or in combination with the other references, would not have suggested a set of bladder cancer markers consisting of only four markers and one skilled artisan would have had no reasonable expectation of success in doing so. Applicants arguments have been considered and found not persuasive as Asensio teaches that a diagnosis method based on the detection and quantification of C14ort78, KLF9, POSTN, PPP1 R14D each alone [0062-0065] or in combination 0061, 0080]. Therefore Asensio teaches using only one gene and up to 4 genes, not just 8-, 12-, or 14-marker panel, in a method for detecting bladder cancer and a skilled artisan would have been motivated to use a set of four bladder cancer markers in a method for detecting the presence of bladder cancer using the markers claimed as they have been identified as bladder cancer markers. Furthermore a teaching of using an 8-, 12-, or 14-marker panel does not negate the fact that Asensio teaches using marker panel consisting of only 4 markers.  As for a skilled artisan having no reasonable expectation of success in using only 4 markers, applicant has not provided any objective, factually supported evidence to the contrary. Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe
Applicant argues that Asensio makes it clear that C14ort78, KLF9, POSTN, PPP1 Rl4D are to be used as a subset of a larger panel on page 12. Applicants arguments have been considered and found not persuasive as Asensio teaches using C14ort78, KLF9, POSTN, PPP1 Rl4D each alone, in combination with each other, and in combination with other markers in a method for detecting the presence of bladder cancer [0061-0085].
Applicant's arguments regarding Mengual's teaching (see pages 13-16) have already previously been considered and were found to be unpersuasive for the reasons discussed in the Office Action mailed August 3, 2021 on pages 28 and 29.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments." MPEP 2123. Mengual teaches using data from individual markers to arrive at a final set of selected genes that provides the best classification between UCC and control samples; and CRH, IGF2, KRT20, and ANXA10 are 4 of the individual genes selected in his final set [pg. 2628, col.2, paragraph 3; Fig.2] because these genes were individually found to be differentially expressed in bladder cancer. Those teachings, along with Asensio's disclosure that not only can you use a set of 4 genes as a diagnostic, would motivate one of ordinary skill in the art to use a closed set of 4 bladder cancer markers as cairned.
Applicants argue that Stevenson, Kalendar, NM000756.2 (CRH), NM00l 127598.1 (IGF2), BC031559.1 (KRT20), and GenBank BC007320.2 (ANXA10) fail to remedy the deficiencies of Asensio and Mengual.  Applicant’s arguments have been considered and are found unpersuasive as it is the combination of the references above that teaches the claimed invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 8, 10, 15-18, 23-28, 30, and 63-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,329,622 B2 in view of Asensio (EP2138848A1), Stevenson (Stevenson et al. 2008 Journal of Virological Methods 150:73-76), Mengual (Mengual et al. 2010 Clin Cancer Res; 16(9), 2624-2633), Kalendar (Kalendar et al. 2009. Genes, Genomes and Genomics 3 (Special Issue 1), 1-14) and NM000756.2 (NCBI Reference Sequence: NM_000756.2, 2011, Homo sapiens corticotropin releasing hormone (CRH), mRNA), NM001127598.1 (NCBI Reference Sequence: NM_001127598.1. 2011. Homo sapiens insulin-like growth factor 2 (somatomedin A) (IGF2), transcript variant 3, mRNA), GenBank BC031559.1 (GenBank: BC031559.1. 2006. Homo sapiens keratin 20, mRNA (cDNA clone MGC:35423 IMAGE:5189289), complete cds), GenBank BC007320.2 (GenBank: BC007320.2. 2006. Homo sapiens annexin A10, mRNA (cDNA clone MGC:1303 IMAGE:2988009), complete cds). 
Claim 1 of U.S. Patent No. 10,329,622 B2 teaches a method for detecting bladder cancer markers, uroplakin 1B  (UPK1B) and at least one marker selected from androgen receptor (AR), corticotrophin releasing hormone (CRH), insulin- like growth factor 2 (IGF2), keratin 20 (KRT20 ) and annexin 10 (ANXA10), in a urine sample from a human subject comprising obtaining the urine sample from the detecting UPK1B and at least one additional marker selected from AR , 
For additional teachings of the instant limitations, see the additional teachings of the patented claims. To the extent that there are limitations of the instant claims that are not provided for by the patented claims, the teachings of the cited art are discussed at length above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the subject matter of the patented claims to arrive at the instant claims for substantially the same reasoning as discussed above.

Claims 1-3, 5, 6, 8, 10, 15-18, 23-28, 30, and 63-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,202,653 B2 in view of Asensio (EP2138848A1), Stevenson (Stevenson et. al. 2008 Journal of Virological Methods 150:73-76), Mengual (Mengual et. al. 2010 Clin Cancer Res; 16(9), 2624-2633), Kalendar (Kalendar et. al. 2009. Genes, Genomes and Genomics 3 (Special Issue 1), 1-14) and NM000756.2 (NCBI Reference Sequence: NM_000756.2, 2011, Homo sapiens corticotropin releasing hormone (CRH), mRNA), NM001127598.1 (NCBI Reference Sequence: NM_001127598.1. 2011. Homo sapiens insulin-like growth factor 2 (somatomedin A) (IGF2), transcript variant 3, mRNA), GenBank BC031559.1 (GenBank: BC031559.1. 2006. Homo sapiens keratin 20, mRNA (cDNA clone MGC:35423 IMAGE:5189289), complete cds), GenBank BC007320.2 (GenBank: BC007320.2. 2006. Homo sapiens annexin A10, mRNA (cDNA clone MGC:1303 IMAGE:2988009), complete cds). 
Claim 1 of U.S. Patent No. 10,202,653 teaches a composition comprising a set of primers that consist of a first and second primer for detecting CRH, IGF2, KRT20, and ANAX10; and a set of probes that consist of a first probe for detecting CRH, a second probe for detecting an IGF2 amplicon, a third probe for detecting a KRT20 amplicon, and a fourth probe for detecting an ANXA10 amplicon, wherein at least one primer or at least one probe is detectably labeled. U.S. Patent No. 10,202,653 do not teach using these primers and probes in a closed set of four for detecting the presence of bladder cancer in a subject wherein 2 are CRH and IGF2 and one of the other two is selected from ANAX10 and KRT20.  It would also have been obvious to one ordinary skilled in the art at the time the invention was made to use the composition of U.S. Patent No. 10,202,653 in a method for detecting the presence of bladder cancer in a subject where in at least three markers of the set of bladder cancer marker, or all 4, are corticotrophin releasing hormone (CRH), insulin-like growth factor 2 (IGF2), keratin 20 (KRT20), and annexin 10 (ANXA10) given the disclosure from Asensio and Mengual that these 4 markers are known bladder cancer markers and can be used in a diagnostic method.  
For additional teachings of the instant limitations, see the additional teachings of the patented claims. To the extent that there are limitations of the instant claims that are not provided for by the patented claims, the teachings of the cited art are discussed at length 


Response to Arguments
Applicant requests that the present rejections be held in abeyance until the claims are otherwise allowable. Therefore, the rejections of record are maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636